DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is unclear what contribution to the scope of the instant claims is provided by the recitation of “whereby the nematode defecation motor assay of the steps a., b., and c., is performed”.  The positive recitations of steps a-c in the claim provide for the performance/execution of the recited steps, therefore the cited limitation appears redundant.  Clarification is respectfully requested.
Claims 16-17 and 7-10 depend from claim 15.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-17 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockery (US 2013/0118411 A1), in view of Kuznetsov et al. (Electrophysiology of the rhythmic defecation program in nematode Heterorhabditis megidis).
Regarding claim 15, Lockery discloses a method of performing a nematode defecation motor assay using a microfluidic device measuring an electrical event of an electrical muscle discharge, comprising:
a. introducing the nematode into a microfluidic device configured to hold the nematode in a microfluidic channel, wherein the microfluidic device comprises two or more electrodes directly connected to the microfluidic channel (Fig. 2A-2B, see: worm 220 disposed within one channel device for applications in which pharyngeal activity is recorded electrically in conjunction with bodily movements; [0011], see: cylindrical metal electrodes are inserted into the worm inlet 202 and the electrode port 212);
b. measuring the electrical event of the nematode ([0075]-[0079], see: EPG Recordings); and
c. recording the electrical event as an electrical muscle discharge whereby the nematode defecation motor assay is performed (Fig. 8A-8B, see: EPG recordings which show four successive pharyngeal pumping events).
Lockery does not explicitly disclose the electrical event of the nematode being from defecation motor program muscle contraction (which the Applicants define and differentiate from EPG with respect to  the particular waveform characteristics, see: Specification-para, [0024]; Fig. 2A-2B, therefore the claims have been examined with the limited scope defined by the Applicants).
Kuznetsov teaches an analogous method of monitoring the rhythmic defecation program in nematodes through electrophysiological techniques comprising the insertion of a plurality of intracellular microelectrodes into a nematode gut and measuring the electrical current cycling produced from the membrane potential during defecation motor program cycling (Figure 1, Figure 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the prior art device disclosed by Lockery to monitor defecation motor program muscle contractions in nematodes taught by Kuznetsov, in additional to the monitoring of pharyngeal pumping events taught by Lockery, since such a modification would have amounted to the application of a known technique to a known method ready for improvement to yield predictable results (see: MPEP 2143) as the incorporation of a method of monitoring defecation motor program cycling would have provided for a more complete dataset for the digestive process of nematodes, than one only comprising pharyngeal pumping.  One having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make such a modification by the disclosure of the defecation rhythm being independent of the nervous system, which would require the different electrophysiological approach, such as the one taught by Kuznetsov (Kuznetsov: ABSTRACT).
Regarding claim 16, Lockery further discloses the nematode is present in an aqueous buffer solution comprising food ([0112]-[0113], see: M9-5HT buffer; [0086], see: bacterial food).
Regarding claim 17, Lockery further discloses the nematode ingested food prior to introduction into the microfluidic device ([0086], see: nematodes are contacted with bacterial food prior to the test compound to stimulate pharyngeal pumping).
Regarding claim 7, Lockery further discloses the microfluidic device comprises one or more channels, each channel configured to hold one nematode in fluid (Fig. 1A, see: eight recording modules 106 which are each configured to receive a worm).
Regarding claim 8, Lockery further discloses the microfluidic device comprises a silicone polymer, a thermoplastic polymer, an acrylic polymer, or a polycarbonate polymer ([0061], see: PDMS, poly(methyl methacrylate), polycarbonates, polystyrene, polyolefins).
Regarding claim 9, Lockery further discloses the thermoplastic polymer comprises poly(methyl methacrylate) (PMMA), polycarbonate (PC), polystyrene (PS), polyvinyl chloride (PVC), polyimide (PI), olefin polymers, cyclic olefin copolymer (COC), cyclic olefin polymer (COP), or cyclic block copolymer (CBC) ([0061], see: poly(methyl methacrylate), polycarbonates, polystyrene, polyolefins).
Regarding claim 10, Lockery further discloses the silicone polymer comprises a polydimethylsiloxane (PDMS) elastomer ([0061], see: PDMS).



Response to Arguments
Applicant’s arguments with respect to claim(s) 15-17 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797